DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation(s) “a screen control unit”, “a changing unit” and “a detecting unit” invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “a screen control unit”, “a changing unit” and “a detecting unit”.  Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-6 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20140368875) in view of AAPA (the applicant admitted Prior Art: background section of the application) .
Regarding claim 1, Sate teaches an image forming apparatus with a plurality of functions (fig. 1), comprising: 
at least one processor (fig. 1) and 
at least a memory coupled to the at least one processor and having instructions stored thereon, and when executed by the at least one processor (fig. 1), acting as:
a screen control unit configured to display function buttons for executing the respective functions on a plurality of pages of a function selection screen in a dividing manner (fig. 7), and 
switch between the pages of the function selection screen in response to a page switching operation by a user (p0008: switch a screen from a page currently displayed by the display unit to another page); 
a detecting unit configured to detect a button prioritizing event that is a condition for preferentially displaying at least one of the function buttons (p0042: changing a 
a changing unit configured to change a display order of the function buttons when the detecting unit detects the button prioritizing event (p0042: changing a layout of a menu screen in response to an event notified from the operation input analyzing unit 203 ), and in a case where the button prioritizing event is detected after the page switching operation is performed, does not rearrange the function buttons and keep the function selection screen unchanged (p0042: changing a layout of a menu screen in response to an event notified from the operation input analyzing unit 203 and switches the screen based on a function selected by a user on a menu screen). 
AAPA teaches wherein the screen control unit in a case where the button prioritizing event is detected in a state in which the page switching operation has not been performed, rearranges the function buttons on the function selection screen according to the changed display order (p0005:when an original of a specific sheet size is placed on a scanner … are rearranged such that app buttons relating to the original are placed in the top).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato, and to include wherein the screen control unit in a case where the button prioritizing event is detected in a state in which the page switching operation has not been performed, rearranges the function buttons on the function selection screen according to the changed display order, in order to enable the user to quickly find a desired app button on the app selection screen suggested by AAPA (p0005).

Regarding claim 2, Sato in view of AAPA teaches the image forming apparatus according to claim 1, further comprising a scanner, wherein the detecting unit detects placement of an original on the scanner as the button prioritizing event, and upon detecting the button prioritizing event, the changing unit sets the display order so that the function buttons for performing a function of reading the original among the function buttons are placed in top (AAPA:p0005: specific sheet size is placed on a scanner of the image processing apparatus…rearrange… ). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Sato in view of AAPA teaches the image forming apparatus according to claim 1, further comprising a printer, wherein the detecting unit detects presence of an unprinted job, which has not been subjected to a printing process by the printer, as the button prioritizing event, and upon detecting the button prioritizing event, the changing unit sets the display order so that the function buttons for performing a function of printing out the unprinted job among the function buttons are placed in top (AAPA:p0005: print job…buttons relating to the print job are placed in the top).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Sato teaches the image forming apparatus according to claim 1, further comprising a table in which the button prioritizing event is managed for each function button (fig. 4). 

Regarding claim 6, Sato in view of AAPA teaches the image forming apparatus according to claim 1, wherein changing unit changes a display order of the function buttons based on a state of the image forming apparatus ((AAPA:p0005: print job…buttons relating to the print job are placed in the top).

Regarding claim 7, the structural elements of apparatus claim 1 perform all of the steps of method claim 7. Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 8 has been analyzed and rejected with regard to claim 1 and in accordance with Sato’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0023). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of AAPA as applied to claim 1 above, and further in view of Bouknight et al. ( US 20160370972).
Regarding claim 5, Sato in view of AAPA does not teach the image forming apparatus according to claim 1, wherein in a case where the screen control unit rearranges the function buttons on the function selection screen according to the changed display order, displays buttons for returning the order of the functions buttons to the original order. 
Bouknigh teaches the image forming apparatus according to claim 1, wherein in a case where the screen control unit rearranges the function buttons on the function selection screen according to the changed display order, displays buttons for returning the order of the functions buttons to the original order (p0039: after the user rearranges the icons… reset the icon to a default state). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato in view of AAPA , and to include wherein in a case where the screen control unit rearranges the function buttons on the function selection screen according to the changed display order, displays buttons for returning the order of the functions buttons to the original 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677